Exhibit 10.1 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (the "Agreement"), is effective as of January 15, 2009, by and between AMERICA WEST RESOURCES, INC. ("Employer"), and JOHN E. DURBIN (the "Executive"). WHEREAS , Employer desires to retain the experience, abilities and service of the Executive upon the terms and conditions specified herein; and WHEREAS , the Executive is willing to enter into this Agreement upon the terms and conditions specified herein; NOW, THEREFORE , in consideration of the premises, the terms and provisions set forth herein, the mutual benefits to be gained by the performance thereof and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1.
